54 F.3d 785NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
James GARRETT, Plaintiff-Appellant,v.ARIZONA DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 94-16600.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 22, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
James Garrett, an Arizona state prisoner, appeals pro se the district court's 28 U.S.C. Sec. 1915(d) dismissal of his 42 U.S.C. Sec. 1983.  Garrett contends that prison officials violated his civil rights when they allegedly removed money from his prison account.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we review for abuse of discretion, Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992).  We affirm.


3
Where the deprivation of property results from the unpredictable negligent acts of state agents, the availability of an adequate state postdeprivation remedy satisfies due process requirements.  Parratt v. Taylor, 451 U.S. 527, 543-44 (1981) overruled on other grounds, Daniel v. Williams, 474 U.S. 327, 330-33 (1986); Taylor v. Knapp, 871 F.2d 803, 805 (9th Cir. 1989).  State postdeprivation remedies are sufficient for due process purposes in cases of intentional, unauthorized actions.  Hudson v. Palmer, 468 U.S. 517, 530-33 (1984); Taylor, 871 F.2d at 805.


4
Pursuant to Arizona state law, Ariz.  Rev. Stat. Secs. 12-821 et seq., Garrett has a postdeprivation remedy.  See Ariz.  Rev. Stat. Secs. 12-821 et seq.; see also Howland v. Arizona, 818 P.2d 1169, 1172-73 (Ariz.  Ct. App. 1991).  Therefore, the district court did not abuse its discretion by dismissing this action without leave to amend.  See Neitzke v. Williams, 490 U.S. 319, 324 (1989) (holding that in forma pauperis complaints that lack an arguable basis in fact or law may be dismissed before service of process under 28 U.S.C. Sec. 1915(d)).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3